[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 341 
The plaintiff's appointment to the receivership of the bank is conceded; the validity of the appointment is questioned; and is involved in the motion made by the defendant at the close of the plaintiff's evidence for the dismissal of his complaint, upon the ground stated, viz., that there was no evidence of the facts authorizing his appointment. The evidence of the facts consisted of a statement contained in a certificate made by the comptroller of the currency, under an act of Congress, to provide a national currency and for its security and redemption, approved June 3d 1864. (13 U.S. Stat. at Large, 99, § 50.) By which it is simply required of the comptroller that he be satisfied of the existence of the facts authorizing him to make such appointment; to proceed as he did in this case, and with the concurrence of the secretary of the treasury, and make it. No objection was made to receiving the certificate in evidence, or that it was not evidence that the comptroller was satisfied of the existence of the facts stated in it, but rather upon the ground that the facts alleged in it were not established by competent legal evidence on the trial, as in other ex parte proceedings, in which an officer, upon proof of a special state of facts, is given authority to act. These banks are located in different parts of the United States, most of them at a great distance from the city of Washington and from each other, and all under the supervision of officers residing in that city; and among them, to a great extent, the comptroller of the currency, who for the purpose of protecting the public, and among them those who, confiding in the solvency of the banks, have business with them, is under the necessity of taking from such of them as fail to comply with the law, their management, and confiding them to the care of a receiver; and sometimes, and perhaps often, under an emergency, when, owing to the distant location of the bank from the city of Washington, and where to a moral certainty he is satisfied that the causes exist for placing them in the custody of a receiver, when strictly legal evidence of the fact is not attainable in time to save those interested from sudden misfortune. *Page 343 
The act, in its peculiarity of expression, is framed to meet such an emergency, and authorizes the comptroller, when satisfied of the existence of a given state of facts, to make the appointment. Such words, as upon proof or evidence, indicating it to be the design of the framers of the law that it should be upon legal proof or evidence of the facts are carefully omitted; and the comptroller is left to be satisfied as best he can be, under the peculiar circumstances of each case, of the existence of the facts and the necessity of his action. The question whether Crawford notified the bank that the note was for the drawer's benefit, is put at rest by the finding of the referee that he did not.
It is claimed that the bank, of whose assets the plaintiff was receiver, held the note as collateral security for the payment of the sum drawn by Crawford. I do not so understand the transaction. The amount paid to him upon his drafts, was on account of and against this note, left for discount, and was so much paid by the bank for the note. It was a discount of the note to the amount paid on Crawford's drafts against it. But if it was otherwise, and the note left as it was, and drawn against, was a mere pledge for the sum paid upon the drafts, the note, being commercial paper, the bank was not subject to the rule regulating the rights and liabilities of a pledgee, but is regarded as a holder for value. (Bank of New York v. Vanderhorst,32 N.Y., 553, 559, 560.)
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 344